The issues submitted to the jury and their answers thereto were as follows:
"1. Was the plaintiff injured by the negligence of the defendants, as alleged in the complaint? Ans.: `Yes.'
"2. Was the negligence of the defendants gross negligence? Ans.: `No.' *Page 744 
"3. Did the plaintiff contribute to his injury by his own negligence, as alleged in the answer? Ans.: `No.'
"4. What damages, if any, is the plaintiff entitled to recover of the defendants? Ans.: `$500.00.'"
The court below rendered judgment on the verdict against the defendants for $500.00. The defendants made numerous exceptions and appealed to the Supreme Court.
The injury to plaintiff occurred in the State of Virginia. The evidence indicates that plaintiff was a guest. Under the law of Virginia a guest cannot recover except for gross negligence.
From a careful reading and re-reading of the record and briefs, we cannot say that the conduct of defendants amounted to gross negligence.Farfour v. Fahad, 214 N.C. 281.
The judgment is
Reversed.